Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 1 of 16 PageID #: 792



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

  ___________________________________
                                     )
  JASON NICKERSON,                   )
                                     )
            Plaintiff,               )
                                     )
       v.                            )            C.A. No. 19-030 WES
                                     )
  PROVIDENCE PLANTATION, et al.,     )
                                     )
            Defendants.              )
  ___________________________________)

                            MEMORANDUM AND ORDER

        Before the Court are three Motions to Dismiss, ECF Nos. 62,

  63, and 66, as well as Plaintiff’s Answer to Defendants’ Motions

  to Dismiss, ECF No. 98, which the Court construes as a Motion for

  Leave to File a Second Amended Complaint.           For the reasons that

  follow, the Motions to Dismiss are GRANTED, the Motion for Leave

  to File a Second Amended Complaint is DENIED, and the First Amended

  Complaint, ECF No. 22, is DISMISSED.

  I.    Background

        Plaintiff is an inmate in Rhode Island state prison.          R. & R.

  1, ECF No. 7.      On January 25, 2019, Plaintiff filed his pro se

  Complaint,     alleging      “racial     discrimination,      retaliation,

  unsanitary food service and living conditions, inadequate medical

  care, anti-trust violations, cruel and unusual punishments and

  deprivation of due process.”       R. & R. 1.    Magistrate Judge Lincoln

  D. Almond granted Plaintiff’s Application to Proceed in forma
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 2 of 16 PageID #: 793



  pauperis, ECF No. 2, pursuant to 28 U.S.C. § 1915.              R. & R. 2.

  Judge Almond further concluded that the Complaint, consisting of

  529 paragraphs and naming over 80 Defendants, was not a “short and

  plain statement of the claim showing that the pleader is entitled

  to relief[,]” see R. & R. 3-4 (quoting Fed. R. Civ. P. 8(a)), sued

  individuals with no direct involvement in the factual allegations,

  see R. & R. 6, improperly sought money damages under 42 U.S.C. §

  1983 against the State of Rhode Island, see R. & R. 5, improperly

  sought to represent a class of plaintiffs as a pro se litigant,

  see R. & R. 6-7, impermissibly asserted the theory of supervisory

  liability for claims brought pursuant to § 1983, see R. & R. 7-8,

  and contained claims that were untimely, see R. & R. 8-9.             Judge

  Almond thus recommended that the Court dismiss the Complaint with

  leave for Plaintiff to file an amended complaint rectifying the

  deficiencies within thirty days.         See R. & R. 9.   The Court adopted

  the Report and Recommendation in full, over Plaintiff’s objection.

  See November 19, 2019 Text Order.

        Plaintiff subsequently filed his First Amended Complaint, ECF

  No. 22, which was referred to Judge Almond for initial screening.

  Judge Almond observed that “Plaintiff has substantially reduced

  the number of named Defendants in the Amended Complaint and appears

  to have endeavored in good faith to try to remedy many of the

  pleading deficiencies previously identified in my prior report and

  recommendation (ECF No. 7).”        March 3, 2020 Text Order.        “Thus,

                                       2
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 3 of 16 PageID #: 794



  out of deference to Plaintiff's pro se status,” Judge Almond ruled

  that the Amended Complaint was “permitted to pass the initial

  screening phase for service on Defendants.”               Id.      He noted,

  however, that “this preliminary screening determination should not

  be construed as a final determination that any of Plaintiff's

  numerous legal claims meet the Rule 12(b)(6) pleading threshold or

  are otherwise legally viable . . . .”         Id.

        A few months later, three Motions to Dismiss were filed, one

  by Dr. Jennifer Clarke, ECF No. 62, another by Dr. Christopher

  Salas, ECF No. 63, and a third by the State Defendants (“State’s

  Mot. to Dismiss”), ECF No. 66.       After several extensions of time,

  Plaintiff responded to the Motions to Dismiss with his Motion for

  Leave to File a Second Amended Complaint, ECF No. 98, accompanied

  by a Proposed Second Amended Complaint, ECF No. 98-1.              The State

  Defendants filed an Objection to Plaintiff’s Motion to Amend the

  Complaint (“State’s Obj.”), ECF No. 99, arguing that the requested

  amendment should be denied as futile.

  II.   Legal Standard

        To survive a motion to dismiss under Rule 12(b)(6) of the

  Federal   Rules   of   Civil   Procedure,   “a   complaint      must   contain

  sufficient factual matter, accepted as true, to ‘state a claim to

  relief that is plausible on its face.’”             Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 570 (2007)).      A complaint which “pleads facts that are merely

                                       3
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 4 of 16 PageID #: 795



  consistent with a defendant’s liability” is insufficient.            Id. at

  678 (citation and quotations omitted).

         Leave to file amended pleadings shall be freely given when

  justice so requires.       Fed. R. Civ. P. 15(a)(2).       However, where

  the amended complaint would nonetheless fall prey to a motion to

  dismiss, a motion to amend should be denied as futile.                   See

  D’Agostino v. ev3, Inc., 845 F.3d 1, 6 & n.3 (1st Cir. 2016)

  (citing Glassman v. Computervision Corp., 90 F.3d 617, 623 (1st

  Cir. 1996)).    The Court holds the allegations of a pro se litigant

  “to less stringent standards than formal pleadings drafted by

  lawyers . . . .”     Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

  III. Discussion

         1.   Rule 8(a)

         The State Defendants argue that Plaintiff has not offered a

  short and plain statement of the asserted bases for relief, as

  required by Rule 8(a).      See State’s Mot. to Dismiss; State’s Obj.

  3-4.   Indeed, Plaintiff’s First Amended Complaint is 95 pages, 743

  paragraphs, and difficult to comprehend.          It covers a plethora of

  topics, implicating actors at all levels of Rhode Island government

  as well as private companies.        See First Am. Compl. ¶¶ 5-32.       The

  legal claims and factual allegations cover a wide variety of

  seemingly unrelated events spanning several years of Plaintiff’s

  incarceration.



                                       4
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 5 of 16 PageID #: 796



        However, the Proposed Second Amended Complaint fixes those

  issues in large part.        The Proposed Second Amended Complaint,

  coming in at 45 pages and 219 paragraphs, is not a model of brevity.

  Many of the factual allegations are extraneous, and many of the

  legal claims lack a basis in law.         However, the proposed pleading

  clearly states eight counts, some of which exhibit sturdy links to

  Plaintiff’s factual allegations.         Importantly, Plaintiff’s factual

  allegations    are,   for   the   most    part,   attributed   to   specific

  individuals such that Defendants are on notice as to the specific

  actions for which Plaintiff seeks to hold them liable.              Thus, the

  Court will not dismiss the case under Rule 8(a), and will instead

  analyze the legal sufficiency of the allegations in the Proposed

  Second Amended Complaint.

        2.    Rule 12(b)(6)

        The State Defendants next argue that Plaintiff has failed to

  state a claim for relief under Rule 12(b)(6).          See State’s Mot. to

  Dismiss 10-15; State’s Obj. 3-4.          They do not analyze any of the

  eight specific counts in the Proposed Second Amended Complaint,

  instead painting with a broad brush:        “Plaintiff’s Proposed Second

  Amended Complaint serves no legitimate purpose[,]” State’s Obj. 3;

  “None of the shortcomings of Plaintiffs First Amended Complaint

  have been remedied by his Proposed Second Amended Complaint[,]”

  id. at 4; “Plaintiff repeatedly fails to state any cognizable claim

  with a solid factual basis for which relief may be granted[,]” id.

                                       5
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 6 of 16 PageID #: 797



  The Court disagrees.      The proposed pleading lays out eight counts

  that can be analyzed for legal sufficiency, and the Court will do

  so.

              a.     Mice

        Counts I and II, brought pursuant to 42 U.S.C. § 1983, allege

  that a mice infestation in the prison has created conditions of

  confinement that violate the Eighth Amendment. See Proposed Second

  Am. Compl. ¶¶ 138-161, ECF No. 98-1.           Count I alleges that the

  mice infestation has unconstitutionally diminished the safety and

  sanitariness of the food served to Plaintiff, while Count II

  focuses on general living conditions outside of food service.

        The Eighth Amendment prohibits cruel and unusual punishments.

  U.S. Const. amend. VIII. Conditions of confinement meet this level

  of disrepute where they fail to meet “basic human needs” or where

  they “deprive inmates of the minimal civilized measure of life’s

  necessities.”       Rhodes   v.   Chapman,   452   U.S.   337,   347    (1981)

  (citations omitted).      To this end, “prison officials must ensure

  that inmates receive adequate food, clothing, shelter, and medical

  care, and must ‘take reasonable measures to guarantee the safety

  of the inmates[.]’”       Farmer v. Brennan, 511 U.S. 825, 832 (1994)

  (quoting Hudson v. Palmer, 468 U.S. 517, 526–27 (1984)).               To state

  a   claim   that   conditions     of   confinement   violate     the    Eighth

  Amendment, a plaintiff must plead both that the conditions within

  the prison walls objectively fall short of these requirements and

                                         6
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 7 of 16 PageID #: 798



  that the prison officials have the subjective state of mind of

  “‘deliberate indifference’ to inmate health or safety . . . .”

  Id. at 834 (quoting Wilson v. Seiter, 501 U.S. 294, 302 (1991)).

        As this Court has held, the mere presence of mice in a prison

  does not on its own rise to the level of an Eighth Amendment

  violation.     See Robinson v. Wall, CA 09-277-S, 2015 WL 728508, at

  *5 (D.R.I. Feb. 19, 2015) (“[Plaintiff] does not articulate the

  specific conditions of his cell that led him to determine it was

  ‘filthy,’    except     for   the   presence    of   vermin,    which   alone      is

  insufficient to establish a constitutional violation.”); Briggs v.

  Wall, C.A. 09-456 S, 2009 WL 4884529, at *3 (D.R.I. Dec. 16, 2009)

  (“[P]laintiff does not provide any details . . . describing the

  severity, duration or frequency of the alleged mice problem.                      Nor

  does he indicate any adverse health effects or suggest that the

  conditions were so unsanitary as to create current or future health

  concerns.”).

        However,    the    Eighth     Amendment   is   violated       where   (1)    an

  infestation    is   prolonged       and   extensive,   (2)     the   vermin    have

  sickened or injured prisoners (or are highly likely to do so in

  the future), (3) the infestation is known to prison staff, and (4)

  the   prison     does   not   take    reasonable     steps     to    address      the

  infestation.      See Thomas v. Illinois, 697 F.3d 612, 614–15 (7th

  Cir. 2012) (noting that relevant factors include “how extensive

  the infestation of a prisoner’s cell is, what the infesting pests

                                            7
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 8 of 16 PageID #: 799



  are, what odors or bites or risk of disease they create, what

  particular psychological sensitivities the prisoner was known to

  have . . . and how long the infestation continues”); Sain v. Wood,

  512 F.3d 886, 894 (7th Cir. 2008) (“[A] prolonged pest infestation,

  specifically a significant infestation of cockroaches and mice,

  may be considered a deprivation sufficient to constitute a due

  process violation.” (citation omitted)); Foulds v. Corley, 833

  F.2d 52, 54 (5th Cir. 1987) (“[Plaintiff] alleges that his solitary

  confinement cell was extremely cold and that he was forced to sleep

  on the floor where rats crawled over him.                If proven, such

  conditions       of   confinement    would      contravene     the   eighth

  amendment.”); Masonoff v. DuBois, 899 F. Supp. 782, 801–02 (D.

  Mass. 1995) (holding that plaintiffs stated an Eighth Amendment

  claim by averring that “mice and rats . . . roam freely in the

  halls and cells[,]” there was a “cockroach infestation[,]” and one

  inmate “was bitten by a rat”); id. (“Active infestation of vermin

  such as rats, mice, birds, and cockroaches is inconsistent with

  the   adequate    sanitation    required   by   the   Eighth   Amendment.”

  (quoting Toussaint v. McCarthy, 597 F. Supp. 1388, 1411 (N.D. Cal.

  1984)); Walton v. Fairman, 836 F. Supp. 511, 513-15 (N.D. Ill.

  1993) (holding that Plaintiffs stated a claim for relief based on

  allegations that rats made nests in their unit, multiple inmates

  had been bitten by rats or mice, and defendants did not make any

  attempts to exterminate the vermin:          “imprisoning plaintiffs in

                                       8
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 9 of 16 PageID #: 800



  dungeon-like conditions in which rodents crawl all over and attack

  them is barbarous to the standards of our contemporary society”

  (citing Jackson v. Duckworth, 955 F.2d 21, 22 (7th Cir. 1992));

  Laaman v. Helgemoe, 437 F. Supp. 269, 323 (D.N.H. 1977) (noting

  that Eighth Amendment requires that prisons “be minimally safe:

  dangers are presented . . . by the presence of rats, insects and

  other vermin”).

        Here, Plaintiff alleges that a mouse bit him in 2016, a mouse

  carcass was found in another inmate’s food in 2017, and Plaintiff

  has “on numerous occasions found mice urine, feces and their bite

  marks in food served to him in the dining hall, and his store

  orders and his legal work/documents.”         Proposed Second Am. Compl.

  ¶¶ 35-37.    Despite dozens of paragraphs regarding these concerns,

  see id. ¶¶ 35-67, Plaintiff only identifies a single time when he

  has seen or come into direct contact with a mouse:                 “Plaintiff

  while housed in Maximum Security in the Fall of 2016 was bitten on

  the back by a mouse while sleeping when he rolled over on it[,]”

  id. ¶ 35.    This assertion, though highly concerning, was a single

  event that occurred over four years ago.         Moreover, Plaintiff does

  not note any other details of this encounter or any continuing

  harms from it.     Id.   This single bite cannot establish an Eighth

  Amendment claim.

        Much of Plaintiff’s Complaint focuses on the allegation that

  another   inmate   found   a   mouse   carcass   in   his   food    in   2017,

                                         9
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 10 of 16 PageID #: 801



   Plaintiff’s subsequent efforts to obtain kosher meals, 1 and his

   hunger strike.         See Proposed Second Am. Compl. ¶¶ 35-67; see also

   id. ¶ 47 (“Plaintiff and approximately fifty-one other inmates in

   Maximum      stopped    eating    the   building’s   food        service,    in   late

   December 2017 – early January 2018, due to the known and obvious

   mice infestation’s severity contaminating the food supply and

   kitchen, . . . which made these inmates sick/ill that evening.”).

   However, both the First Amended Complaint and the Proposed Second

   Amended Complaint contain statements calling into question whether

   the object seen in the food was in fact a mouse.                        See First Am.

   Compl. ¶ 55, ECF No. 22 (“Amaral said . . . ‘it looked more like

   a green pepper’ . . . .”); Proposed Second Am. Compl. ¶ 43 (“Bastin

   told Plaintiff . . . ‘It looked more like a finger.’”).                     Moreover,

   this   was    a   one-time,      one-mouse    problem.      Plaintiff       makes    no

   assertion that any other mouse carcasses have been found in food

   or anywhere else in the prison.

          Additionally,        Plaintiff   alleges    that   he      has    found    mouse

   urine, feces, and bite marks. See Proposed Second Am. Compl. ¶ 36.

   This claim is concerning.               However, his allegations lack the

   details      needed    to   determine   the    severity     of    the    problem;    no

   specific      dates,    locations,      or    frequencies      are      given.      Id.

   Furthermore, he does not identify any specific health problems


          1   He does not allege that he has been denied kosher meals.


                                            10
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 11 of 16 PageID #: 802



   that he has suffered or is likely to suffer based on these alleged

   conditions.     Id.   While troubling, this allegation still falls

   short of stating a constitutional violation.

        Most     disturbingly,     Plaintiff    alleges      that   correctional

   officers have mocked his concerns regarding the mice infestation

   and have refused to take steps to address it.             See id. ¶ 38 (“C.O.

   Lieutenant Amaral and other union members . . . visually observed

   the obvious mouse carcass from the meal service and . . . began to

   laugh, and continued serving that contaminated meal . . . .”); id.

   ¶ 42 (“C.O. Captain Duffy . . . told the Plaintiff concerning

   the . . . mice infestations ‘those are our pets and any further

   discussion     of   this   is   to   incite       the    building,   you     get

   me’ . . . .”); id. ¶ 44 (“C.O. Bastin [said] ‘that was not food.

   It was a mouse.’”      “‘That’s why everyone laughed.’”); id. ¶ 46

   (“Acting Warden Jeffrey Aceto reiterated that the mice of the

   infestation . . . were the building’s ‘pets,’ . . . that no food

   alternatives would be offered and that he did not care about

   Plaintiff’s     suffering . . . .”);        id.    ¶     48   (“Aceto      [and]

   Duffy . . . threatened Plaintiff and the other fifty-one inmates

   with segregation and disciplinary infractions if their not eating

   the contaminated food service-stance did not cease . . . .”).

        The Court does not take such charges lightly.               If true, this

   behavior would contravene the duty of prison officials to treat

   those behind bars with basic human dignity.             And were Plaintiff to

                                        11
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 12 of 16 PageID #: 803



   meet the objective prong of the Eight Amendment inquiry, such

   allegations would satisfy the secondary requirement of deliberate

   indifference.      However,    crass     comments   made   by   correctional

   officers cannot on their own establish an Eighth Amendment claim.

        In sum, Plaintiff has raised deeply concerning allegations.

   However,    his   pleadings   do   not    contain   specific     allegations

   regarding the pervasiveness of the infestation or the ongoing

   health effects of the infestation.         Moreover, he does not claim to

   have directly observed a mouse since 2016.          Thus, although in some

   respects a close call, the Court concludes that Plaintiff’s Eighth

   Amendment claims fail to cross “the line from conceivable to

   plausible . . . .”      Twombly, 550 U.S. at 570.               These claims

   therefore cannot survive Defendants’ Motions to Dismiss.

               b.    Other Claims

        The other counts of the Proposed Second Amended Complaint can

   be dealt with expeditiously, as none comes close to stating a basis

   for relief.

        Count III alleges that Defendants have burdened his exercise

   of religion.      See Proposed Second Am. Compl. 28.            However, the

   Court can find only a single encumbrance described in the proposed

   pleading:     that prison officials either lost or destroyed a book

   about Judaism that belonged to Plaintiff.            id. ¶ 169.      Without

   more, this allegation falls wells short of unconstitutionality.



                                       12
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 13 of 16 PageID #: 804



         Count IV alleges a violation of the Eighth Amendment through

   the denial of medical care.                However, this count simply realleges

   Plaintiff’s claims that mice have contaminated the food served at

   the prison.       See id. ¶ 178.           Thus, Count IV fails for the reasons

   stated above.

         Count V alleges that the inclusion of certain soy products in

   the food served to Plaintiff and available for purchase in the

   prison commissary violates the Eighth Amendment.                       Relatedly, Count

   VII claims product liability based on harm allegedly caused by

   those    soy     products.          However,        Plaintiff’s        conjectural    and

   conclusory statements regarding the toxicity of the soy products

   and the ways they have harmed him do not “raise a right to relief

   above the speculative level . . . .”                      Twombly, 550 U.S. at 555

   (citation omitted); see also Proposed Second Am. Compl. ¶ 185(a)

   (referencing “research [Plaintiff has] done [showing that] the

   Universal       Protein      soy    substance       was    toxic/poisonous      due    to

   extremely high lead in the farm(s) soil”); Proposed Second Am.

   Compl.     ¶    185(e)      (“Plaintiff        checked     his    Universal     Protein

   bags . . . from 2013 until 2018 after each purchase and noticed

   his   purchases       now    had    no      labels/warning       but    other   inmates’

   purchases       had       different        labels    ‘PHENYLKETONURICS:         CONTAINS

   PHENYLALANINE.’”            “Plaintiff        was   misled    into      believing    this

   product to be free of impurities deceiving Plaintiff.”); id.

   ¶ 185(k)       (“As   a    result     of    this    deliberately       and   deceptively

                                                 13
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 14 of 16 PageID #: 805



   altered/misrepresented         label   Plaintiff      suffered . . .   physical

   injury . . . .”).      Thus, Counts V and VII fail to state claims for

   relief.

        Count VI asserts that several Defendants, including non-

   medical personnel, committed medical malpractice.               Id. ¶¶ 201-05.

   While the Complaint mentions food contamination, a prescribed

   medical diet, and a “foot doctor’s prescription[,]” the basis of

   the allegation is a mystery.           Id. ¶ 204.      There is no mention of

   any particular action that the medical personnel should have taken

   or how that led to his alleged injuries.               Id. ¶¶ 198-206.       Other

   parts of the Proposed Second Amended Complaint provide conclusory

   criticisms of actions taken by medical personnel, but do not

   identify   how      those   actions      were     misguided,   the   basis    for

   Plaintiff’s criticisms, what should have been done instead, or how

   the shortcomings harmed Plaintiff.               See, e.g., id. ¶ 82 (“Dave

   Piccirillo, R.I.D.O.C. Nurse, deliberately deleted one blood test

   despite the Doctor[’]s order and delayed Plaintiff’s other blood

   tests from January - April 2018 during the period most revealing

   in his blood-work to deliberately exacerbate Plaintiff’s obvious

   suffering and injuries telling Plaintiff falsely that he had ‘to

   fast’      before       each      test          the    night     before       and

   rescheduling . . . .”);          Id.      ¶¶      119-20   (“Piccirillo . . .

   deliberately misdiagnosed Plaintiff’s blood pressure saying it was

   ‘good.’    Plaintiff then complained to . . . Salas who intervened

                                            14
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 15 of 16 PageID #: 806



   and re-administered the blood pressure [test.]”)); Id. ¶ 129

   (“Plaintiff’s medically prescribed Ensures (8 daily) were dropped

   to six Ensures . . . .”). This count therefore does not articulate

   an entitlement to relief.

         Count VIII asserts that various Defendants have supervisory

   liability under § 1983.          Id. ¶¶ 215-19.    A supervisor may be liable

   for the constitutional violations caused by a subordinate only

   where “the [supervisor]’s action or inaction was affirmative[ly]

   link[ed]    to   that     behavior    in     the   sense   that    it    could    be

   characterized      as     supervisory      encouragement,       condonation       or

   acquiescence     or      gross     negligence      amounting      to    deliberate

   indifference.’”       Pineda v. Toomey, 533 F.3d 50, 54 (1st Cir. 2008)

   (quoting Lipsett v. University of Puerto Rico, 864 F.2d 881, 902

   (1st Cir. 1988)).           Plaintiff makes no such allegations.                 See

   Proposed   Second     Am.   Compl.    ¶¶   215-19.     The     sole     supervisory

   allegation is that “[t]he failure of the supervisory defendants to

   provide    adequate      training,    education      and   discipline      of    the

   subordinate defendants has resulted in the denial of Plaintiff’s

   rights . . . .”         Id. ¶ 218.     A mere failure to train is not an

   affirmative link.        Count VIII therefore fails to state a claim for

   relief.

   IV.   Conclusion

         For the foregoing reasons, the Motions to Dismiss, ECF Nos.

   62, 63, and 66, are GRANTED, the Motion for Leave to File a Second

                                           15
Case 1:19-cv-00030-WES-LDA Document 102 Filed 03/16/21 Page 16 of 16 PageID #: 807



   Amended   Complaint,    ECF   No.   98,   is   DENIED,   and   the   case   is

   DISMISSED. 2



   IT IS SO ORDERED.




   William E. Smith
   District Judge
   Date: March 16, 2021




        2  Plaintiff’s Motion for an Extension of Time to serve
   Defendants, ECF No. 89, and Plaintiff’s Motion for an Extension of
   Time to File an Opposition to Defendants’ Objection to Plaintiff’s
   Motion to Amend the Complaint, ECF No. 101, are therefore denied
   as moot.
                                        16
